UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4027
INNOCENT A. BOSAH,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CR-96-426-AW)

                  Submitted: September 28, 2001

                      Decided: November 9, 2001

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

John O. Iweanoge, LAW OFFICES JOHN O. IWEANOGE, Wash-
ington, D.C., for Appellant. Stephen M. Schenning, United States
Attorney, David I. Salem, Assistant United States Attorney, Green-
belt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BOSAH
                               OPINION

PER CURIAM:
   Innocent A. Bosah pled guilty to participating in a scheme to
defraud numerous mail order companies in violation of 18 U.S.C.
§ 371 (1994), and was sentenced to a term of twenty-one months
incarceration. He appeals his sentence, contending that the district
court abused its discretion when it failed to rule on Bosah’s motion
for a departure based on his status as a deportable alien. We dismiss
the appeal.
   Bosah requested a downward departure from the guideline range
on the ground that, because he was a deportable alien, he would be
held in custody by the Immigration and Naturalization Service after
he completed his sentence of imprisonment, and would not be permit-
ted to serve the last part of his sentence in a half-way house as other
conspirators might be permitted to do. Without commenting on
Bosah’s departure motion, the court sentenced him within the guide-
line range to a term of twenty-one months imprisonment.
   An appeals court does not have jurisdiction to review the district
court’s decision not to depart downward unless the district court mis-
takenly believed that it lacked authority to depart downward. United
States v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990). When the district
court is silent as to its reason for not departing, this Court will not
infer that the district court believed that it lacked authority to depart.
United States v. Bailey, 975 F.2d 1028, 1035 (4th Cir. 1992); see also
United States v. Rowen, 73 F.3d 1061, 1063 (10th Cir. 1996) (appeals
court will not assume district court’s silence implies that it did not
understand its authority to depart when nothing in record suggests
lack of understanding). In Bosah’s case, the district court said nothing
that would permit the inference that it did not understand its authority
to depart downward.
  We therefore dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.
                                                            DISMISSED